Citation Nr: 0738092	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active military duty from May 1976 to 
March 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the RO that 
denied the veteran's application to reopen his claim of 
service connection for schizophrenia.  

When this case was previously before the Board in March 2007, 
it was remanded in order to afford the veteran an opportunity 
to testify at a personal hearing at the RO.  This having been 
completed, the matter is again before the Board.  

The now reopened claim of service connection for 
schizophrenia is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an April 2001 decision, the Board denied the veteran's 
application to reopen his previously denied claim of service 
connection for schizophrenia; the veteran was notified of 
this decision and of his appellate rights; the veteran did 
not appeal this determination and the decision became final.  

2.  The evidence added to the record since the April 2001 
Board decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

Subsequent to the final April 2001 Board decision, new and 
material evidence has been received to reopen the claim of 
service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  However, given 
the favorable action taken hereinbelow, the Board finds that 
no discussion of VCAA at this point is required.  



II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after April 2001 
consists of private and VA medical treatment records, as well 
as the veteran's own assertions and statements.  

Of particular significance is a report submitted by the 
veteran's private physician dated in September 2002.  This 
report stated that the physician was the veteran's treating 
psychiatrist and that, based on interviews with the veteran 
and a review of the file, he was of the opinion that the 
conditions to which the veteran was exposed in the military 
seriously aggravated a pre-existing psychotic condition, 
thereby rendering the veteran disabled.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
April 2001 Board decision denying the veteran's application 
to reopen his claim for service connection and, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of entitlement to service connection for schizophrenia 
is granted.  



ORDER

As new and material evidence having been received to reopen 
the claim of service connection for schizophrenia; the appeal 
to this extent is granted, subject to further action as 
discussed hereinbelow.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's reopened claim must be remanded for 
further action.  

Here, the Board notes that the veteran's medical records 
indicate that the veteran was hospitalized on numerous 
occasion in 1973, 1974, 1975, 1976 and 1977 for 
schizophrenia.  He was discharged from the military after 
only 10 months service based on a Medical Board finding that 
the veteran had schizophrenia that pre-existed service and 
was not aggravated therein.  

Since that time the veteran has had ongoing treatment for 
schizophrenia.  Recently, however, the veteran's treating 
physician opined that the conditions to which the veteran was 
exposed in the military seriously aggravated a pre-existing 
psychotic condition, thereby rendering the veteran disabled.  

Based on the foregoing, the Board concludes that the veteran 
should be afforded a VA examination in connection with his 
claim.  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with 
adequate notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Upon remand, therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for 
schizophrenia.  This should include 
treatment records from the Providence, 
Rhode Island, VA Medical Center, dated 
since April 2004.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and likely 
etiology of the claimed psychiatric 
disorder.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Does the veteran currently 
suffer from a psychiatric disorder?  
If so, state the diagnosis or 
diagnoses.  

(b).  If so, what is the likelihood 
that any such disorder was clinically 
present during his period of active 
service?  

(c).  If so, what is the likelihood 
any such psychiatric disorder existed 
prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of such disorder.  

(d)  If such disorder did exist prior 
to service, what is the likelihood 
that it underwent an increase in 
severity beyond natural progress 
during his period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

In offering these opinions, the 
examiner should comment on the 
veteran's pre- and post-service 
medical records, the service medical 
records, to include the Medical Board 
findings, and the September 2002 
report of the veteran's private 
physician.  The physician should set 
forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should 
be given for all opinions and should 
be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim in 
light of all the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


